Citation Nr: 1455370	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-24 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a neck condition.

2.  Entitlement to service connection for a neck condition.

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back condition.

4.  Entitlement to service connection for a low back condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2008 to July 2009.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.    


FINDINGS OF FACT

1.  In an unappealed November 2010 decision, the RO denied the Veteran's claim of entitlement to service connection for a neck condition.  

2.  Evidence added to the record since the November 2010 RO decision, that is not cumulative or redundant of evidence then of record, relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for a neck condition and raises a reasonable possibility of substantiating that claim.  

3.  The Veteran had a neck condition prior to entry into active service which was noted on a medical examination report at the time of entrance into active service, there was a permanent increase in disability of the Veteran's neck disability during active service, and continuous symptoms between service and the appeal period show a nexus between the Veteran's current neck disability and service.  

4.  In an unappealed November 2010 decision, the RO denied the Veteran's claim of entitlement to service connection for a low back condition.  

5.  Evidence added to the record since the November 2010 RO decision, that is not cumulative or redundant of evidence then of record, relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for a low back condition and raises a reasonable possibility of substantiating that claim.  

6.  The Veteran had a low back condition prior to entry into active service which was noted on a medical examination report at the time of entrance into active service, and there was a permanent increase in disability of the Veteran's low back condition during active service, and continuous symptoms between service and the appeal period show a nexus between the Veteran's current low back disability and service.  


CONCLUSIONS OF LAW

1.  The November 2010 rating decision, in which the RO denied service connection for a neck condition and a low back condition, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2014).

2.  The criteria for reopening the Veteran's claims of entitlement to service connection for a neck condition and a low back condition have all been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection or service aggravation of a neck disability have been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2014). 

4.  The criteria for service connection or service aggravation of a low back disability have been met. 38 U.S.C.A. §§ 1110, 1111, 1153, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2014). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  In the instant decision, the Board grants all benefits sought.  Therefore any failure to meet these duties is harmless error and need not be discussed further.  

I.  New and Material Evidence

Once a claim for service connection for a disability has been denied, and such decision becomes final, it generally cannot be reopened.  38 U.S.C.A. § 7105(c).  After notice of a decision by the RO, the claimant can initiate an appeal by filing a notice of disagreement (NOD) with the RO.  38 U.S.C.A. § 7105(a).  The NOD shall be filed within one year of the mailing of notice of the initial review or determination.  38 U.S.C.A. § 7105(b) (1).  If no NOD is filed within that year, the RO's determination becomes final and the claim will not thereafter be reopened or allowed, except as otherwise may be provided by regulations not inconsistent with Title 38 of the United States Code.  38 U.S.C.A. § 7105(c); 38 C.F.R. 20.1103 (2014).

However, if new and material evidence is added to the record, VA will reopen and review the former disposition of the claim.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  New evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim.  Id.  The submission of new and material evidence within the appeal period of an unappealed RO decision can prevent the decision from becoming final until the evidence is addressed.  38 C.F.R. § 3.156(b) (2014); Young v. Shinseki, 22 Vet. App. 461, 469 (2009).   

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).
  
VA first received the Veteran's claims of entitlement to service connection for a neck condition and low back condition in March 2010.  In a letter dated November 3, 2010, the RO mailed to the Veteran and to his representative notice of the decision denying his claims of entitlement for both issues, and enclosed VA Form 4107, notice of his procedural and appellate rights.  The Veteran did not appeal the denial within one year.  No evidence was added to the record in that appeal period that would have prevented the decision from becoming final.  Thus, the November 2010 rating decision is final.  38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461 (2009).

The Veteran filed his claim to reopen the previously denied claims of neck and low back conditions in January 2012.

The Veteran's claims of entitlement to service connection for a neck condition and for a low back condition were previously denied because the RO found that the Veteran did not, at the time of the 2010 decision, have a diagnosed neck or low back condition.  However, VA treatment notes, received by the RO in January 2012 as part of his claim to reopen, clearly document the Veteran receiving treatment for degenerative joint disease in his neck and low back in September 2010 and January 2011 visits.  

Significantly, the RO received private medical records from a physical therapy clinic in which the Veteran received treatment for neck and low back conditions.  The objective findings in this initial examination revealed lateral shifts in the cervical spine and lumbar spine.  

This evidence relates to the unestablished current disability element of service connection.  As this relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection for a neck condition and for a back condition, that was not present before the RO at the time of the November 2010 rating decision, and is not cumulative or redundant of evidence then of record, it is new and material evidence.  Both the neck and low back claims must therefore be reopened.  Having reopened these claims, the Board will address them on the merits below.

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Board finds that the Veteran's neck and low back conditions were noted on entry to service, and thus, the presumption of soundness does not apply.  In the Veteran's August 2008 service entrance exam, pre-existing low back and neck injuries were noted.  The examiner noted that the Veteran had sustained a spine injury, but records regarding the injury were unavailable for review.  A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto. See 38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) (2014).

Cases, like this one, in which the condition is noted on entrance are governed by the presumption of aggravation contained in 38 U.S.C. § 1153 (as opposed to that applicable under 38 U.S.C. § 1111 where the complained of condition was not noted on entrance into service).  This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease. See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2014).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability. See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2014). 

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease. Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306 -07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

As the Veteran' neck and back disabilities were noted on entrance to active service, the presumption of soundness does not apply.  Therefore, the issue before the Board is whether there was an increase in disability during such service; if so, the pre-existing disability will be considered to have been aggravated by military service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2014).

The Veteran asserts that both conditions were aggravated as a result of wearing heavy armor while in active service.  

As mentioned above, the Veteran's neck and back disabilities were noted during the Veteran's August 2008 examination for entry into active service.  The examiner noted that the Veteran's neck and back injury had occurred two months before the then current examination.  The examiner commented that there were no notes available from the family doctor or chiropractor that treated the Veteran after the injury.  After examination, the examiner cleared the Veteran for duty.  

A subsequent service treatment note from August 2008 documents the Veteran presenting with neck and back pain at the primary care clinic, unable to rotate his neck at times.  The Veteran attributed his spine conditions to a civilian job as a welder.  X-rays of the Veteran's cervical spine were normal.  The attending physician noted that an MRI of the cervical spine showed that the intervertebral disc spaces had an abnormal appearance, with evidence of desiccation in several discs.  

In a July 2009 report of medical history for the Veteran's exit from active service, the attending physician made a primary care referral due to a "major concern" he noted during examination.  A  November 2009 post-deployment health assessment follow-up reveals that the examiner marked back and neck pain as a major concern and that the issue was receiving treatment.

VA afforded the Veteran an examination in May 2010.  Regarding the Veteran's neck condition, the examiner commented that the Veteran had "a little discomfort before deployment" and that it "got worse during" deployment, resulting in limited range of motion and pain.  X-rays conducted of the cervical spine revealed mild superior endplate irregularity at the C5 and C6 discs.  In a September 2010 addendum, the examiner concluded that lifting of heavy body armor could have caused aggravation of his neck injury.  This is favorable evidence that the Veteran's neck condition permanently worsened during service.  

Regarding the Veteran's low back condition, the examiner diagnosed a lumbar strain.  Just as with the neck disability, the examiner noted that constant wearing of body armor could have caused aggravation in his lumbar spine.  This is favorable evidence that the Veteran's low back condition permanently worsened during service.  

Accordingly, the Board finds that the second element of service connection has been met.  The Veteran has shown an in-service aggravation of his neck and low back conditions.  

Additionally, the Board finds that the evidence shows a nexus between the Veteran's current low back and neck conditions and the low back and neck conditions from the Veteran's service.  The Veteran has submitted credible lay evidence that shows continuous symptoms after service.  Also, in an August 2012 letter, the Veteran's chiropractor stated that the Veteran had first come to her clinic in January 2010, complaining of neck and back pain that had onset during service.  The chiropractor further acknowledged that the Veteran had been seen several times after his initial visit in the office for subsequent appointments for his neck and back.  Thus, there is credible lay testimony and medical evidence that is probative of the fact that the Veteran's current neck and back conditions are the same conditions from his time in service.  

Resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection for a neck condition and for a low back condition is warranted, and the appeal as to these issues is granted.  38 C.F.R. § 3.102 (2014).  The medical opinions rendered in the September 2010 addendum to the May 2010 VA examination, combined with treatment notes and examinations found in the service treatment records, show that the Veteran's pre-existing neck and low back conditions were permanently worsened during service.  Further, the evidence shows that the Veteran's current low back and neck disabilities are related to the low back and neck conditions location during service.  Accordingly, the Veteran's claims of entitlement to service connection for neck and low back conditions are granted.  


ORDER

The Veteran's claim of entitlement to service connection for a neck condition is reopened.  

Service connection for a neck condition is granted.

The Veteran's claim of entitlement to service connection for a low back condition is reopened.  

Service connection for a low back condition is granted.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


